Exhibit 10.1



TRANSITION AGREEMENT
TRANSITION AGREEMENT (this “Agreement”) made and entered into by and between
Chiquita Brands International, Inc. (the “Company”) and Fernando Aguirre (the
“Executive”), dated as of October 4, 2012.
WHEREAS, the Executive is employed as President and Chief Executive Officer of
the Company and is serving as Chairman of the Company’s Board of Directors (the
“Board”) pursuant to a written agreement effective January 12, 2004 as amended
(the “Employment Agreement”); and
WHEREAS, the Executive and the Company have mutually determined that it is an
appropriate time for the Company to transition to a new President and Chief
Executive Officer and therefore wish to set forth the terms of such transition.
NOW, THEREFORE, in order to provide for an orderly transition and in
consideration of the foregoing premises and the mutual promises, terms,
provisions and conditions set forth in this Agreement, the parties hereby agree
as follows:
1.
Transition Period.

(a)    The Executive shall continue to serve as President and Chief Executive
Officer of the Company and Chairman of the Board through the date a successor
Chief Executive Officer's appointment to such position by the Company is
effective. Such date is referred to herein as the “Transition Date” and the
period commencing on the date hereof and ending on the Transition Date is
referred to as the “Transition Period.”
(b)    During the Transition Period, the Executive shall devote substantially
all of his business time to, and shall continue to perform in good faith, the
duties of President, Chief Executive Officer and Chairman and the Executive
shall have such authority and responsibilities as were in effect immediately
prior to the execution of this Agreement. During the Transition Period, the
Executive shall be based at the Company’s principal headquarters in Charlotte,
North Carolina, except for travel reasonably required for the performance of the
Executive’s duties hereunder and shall report solely to the Board.
(c)    During the Transition Period, the Executive shall continue to be paid his
base salary at the annual rate in effect on the date hereof and shall continue
to participate in all other benefit and compensation programs in which he
participates on the date hereof. Without limiting the generality of the
foregoing, if the Transition Period continues through December 31, 2012, the
Executive shall be eligible for an annual bonus under the Company’s Management
Incentive Plan with respect to 2012 in accordance with the terms of such plan.
(d)    The Company shall pay or reimburse the Executive for all reasonable and
necessary business expenses incurred or paid by the Executive in the performance
of his duties and responsibilities during the Transition Period, in accordance
with the applicable reimbursement policy of the Company.
(e)    Until the Transition Date, the Executive shall retain his current office
location in the Company’s offices and shall maintain the same level of
administrative support and services as are being provided as of the date hereof.

 
1
 




--------------------------------------------------------------------------------




(f)    Notwithstanding Section 1(b) hereof, but subject to Section 6 hereof,
during the Transition Period, the Executive may (i) manage his personal
investments, (ii) devote a reasonable amount of working time to career-related
matters, including communicating with prospective employers and/or boards
regarding potential future opportunities, provided doing so does not materially
interfere with his performance of his duties and responsibilities hereunder and
(iii) join or remain on the board of directors or other governing body of one or
more other entities so long as the Executive’s membership thereon does not
create a conflict of interest or materially interfere with the performance of
his duties and responsibilities hereunder.
2.
Resignation; Certain Payments and Benefits.

(a)    Effective as of the Transition Date, the Executive’s employment with the
Company and each of its affiliates shall terminate. In furtherance thereof, the
Executive hereby resigns (i) his position as President and Chief Executive
Officer of the Company, (ii) his employment with the Company and (iii) his
position on the Board and any board of any affiliate of the Company (and any
committees thereof), in each case effective as of the Transition Date.
(b)    Subject to (i) Section 6 hereof and (ii) the timely execution by the
Executive following the Transition Date of the release described in Section 8
and the expiration of any revocation period of such release, the Company will
pay or provide the Executive with the following:
(i)
the product of (A) the number two (2) and (B) the sum of the Executive’s current
annual base salary ($1,030,000) and target bonus ($1,339,000) (the “Severance
Payments”) in equal monthly installments over the twenty-four (24) month period
immediately following the Transition Date; and

(ii)
an annual bonus for the year in which the Transition Date occurs, at the time
the Company normally pays such bonuses to its senior executives, in an amount
equal to the product of (A) the bonus that would have been paid to the Executive
based on actual performance had his employment not terminated, and (B) a
fraction, the numerator of which is the number of days in such year through the
Transition Date, and the denominator of which 365 (the “Pro-Rata Bonus” and,
together with the Severance Payments, the “Total Payments”).

(c)    The Company shall (i) provide to the Executive (and/or the Executive’s
eligible dependents, as the case may be), for a period of thirty-six (36) months
following the Transition Date, the welfare benefits to which he (and/or his
eligible dependents, as the case may be) was entitled immediately before the
Transition Date (on a basis no less favorable than that in effect immediately
before the Transition Date) (the “Continued Benefit Coverage”), (ii) provide to
the Executive all compensation and benefits payable to the Executive under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Transition Date and (iii) pay to the
Executive, not later than 30 days following the Transition Date, any unpaid
amounts of the Executive’s annual base salary and earned annual bonus, if any,
for periods prior to the Transition Date and any accrued but unused vacation
days.
(d)    During the Transition Period, all Company equity and equity-based awards
held by the Executive will continue to vest on their scheduled vesting dates
subject to and in accordance with the terms of such awards.

 
2
 




--------------------------------------------------------------------------------




(e)    The Company shall provide the Executive and his then-eligible dependents
(following the expiration of the Continued Benefit Coverage), for the remainder
of his lifetime and his spouse’s lifetime, with the rights and benefits to which
he and his then eligible dependents would be entitled under the provisions of
Sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended and in effect as of the date hereof, assuming the Executive were
otherwise entitled to such rights and benefits.
(f)    The Company shall pay the Executive’s legal fees incurred in connection
with the negotiation and execution of this Agreement, in an amount not to exceed
$50,000, which payment shall be made within fifteen (15) days of the receipt by
the Company of an invoice for such fees, which the Executive agrees to provide
the Company not later than July 1, 2013.
(g)    The Executive hereby acknowledges that, in connection with his
termination of employment with the Company or any event subsequent to such
termination, the Executive shall not be entitled to receive from the Company or
an affiliate any severance pay or benefits or similar payments or benefits
except as provided in Section 2(b) of this Agreement.
(h)    In the event of a Change of Control (as defined in the Employment
Agreement) of the Company during the twenty-four (24)-month period following the
Termination Date, then any amounts not yet paid to the Executive per Section
2(b)(i) above shall be paid to the Executive on the date of the Change of
Control in one lump sum; provided that such lump-sum payment shall only be made
in the event that such payment does not result in a violation of the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), it also being understood that the provisions of this Section
2(h) shall not require the Company to amend or terminate any other plan or
agreement in order to make such payment to the Executive in a manner that does
not result in a violation of Section 409A. In the event that the Company does
not make the lump-sum payment due to reasons set forth in the preceding
sentence, the Company shall establish (at the Company's expense) and fully fund
(with an amount equal to any amounts not yet paid to the Executive per Section
2(b)(i)) an irrevocable rabbi trust with the Executive as the sole beneficiary
(absent an event of insolvency), effective as of the Change of Control. Such
trust shall have as a trustee an independent, nationally recognized banking
institution and shall include payment instructions identical to those set forth
in Section 2(b)(i) for the funded amounts.
3.
Consulting Period.

(a)    Subject to (i) Section 6 hereof and (ii) the timely execution by the
Executive following the Transition Date of the release described in Section 8
and the expiration of any revocation period of such release, during the period
commencing on the Transition Date through the first anniversary of the
Transition Date (the “Consulting Period”), the Company shall retain the
Executive as a special advisor. During the Consulting Period, the Executive
shall make himself available, as reasonably requested by the Board, to:
(i) provide transitional support to the successor Chief Executive Officer,
(ii) provide litigation support, (iii) assist in the evaluation of strategic
alternatives and (iv) provide such other reasonable support requested by the
Board. Such services shall be reasonably related to, and consistent with, the
Executive’s former position as President and Chief Executive Officer of the
Company. Such services shall be performed on mutually agreed upon dates and such
advisory services shall not unreasonably interfere with the Executive’s other
business or personal activities.

 
3
 




--------------------------------------------------------------------------------




(b)    Subject to the Executive’s performance of the duties set forth in
Section 3(a) and subject to Section 6 hereof, the Company shall pay the
Executive a monthly consulting fee of $40,000 during the Consulting Period. If
the Company terminates the Consulting Period prior to the first anniversary of
the Transition Date or the Consulting Period ends due to the Executive’s death
or “Disability” (as defined in the Employment Agreement), then the Company shall
pay to the Executive any remaining portion of such fee in a lump sum within ten
(10) days of such termination of the Consulting Period. Following the Consulting
Period, the Board shall consider providing a discretionary bonus to the
Executive based upon the contributions made by the Executive during the
Transition Period and Consulting Period.
(c)    Subject to the Executive’s performance of the duties set forth in
Section 3(a) and subject to Section 6 hereof, during the Consulting Period,
(1) the restricted stock unit award with respect to 39,971 shares of the
Company’s common stock scheduled to vest in February 2013 and (2) the restricted
stock unit awards with respect to 94,250 shares of the Company’s common stock
scheduled to vest in August 2013 (collectively, the awards with respect to such
134,221 shares are referred to herein as the “Continuing Awards”) shall each
continue to vest in accordance with their existing vesting schedules. All other
unvested equity or unvested equity-based awards held by the Executive on the
Transition Date shall be forfeited on such date. All vested outstanding stock
options held by the Executive on the Transition Date shall be treated in
accordance with their terms. Any early termination of the Consulting Period by
the Company shall not affect the Executive’s rights under this Section 3(c).
(d)    During the Consulting Period, the Executive shall be an independent
contractor of the Company and shall not be considered for any purpose to be an
employee or agent of the Company or any of its affiliates and shall not have the
authority to speak for or on behalf of or bind the Company.
(e)    During the Consulting Period, the Company shall provide the Executive
with reasonable administrative support and services and continue to support the
Executive’s e-mail address on the Company’s e-mail system.
4.
Termination of Employment Due to Death or Disability. Upon any termination of
the Executive’s employment during the Transition Period due to the Executive’s
death or Disability, the Executive shall be entitled to the payments and
benefits provided in Sections 2 and 3, which shall be paid or provided by the
Company as soon as practicable following the date of such termination (or on
such later date as may be required in order to comply with Section 409A).

5.
Employment Agreement. Except for those provisions of the Employment Agreement
specifically referenced in this Agreement, the provisions of this Agreement
supersede the provisions of the Employment Agreement and the Employment
Agreement shall be of no further force or effect; provided, however, that
Sections 5(e) (Excise Tax Gross Up) and 12(l) (dealing with Section 409A) of the
Employment Agreement shall remain in full force and effect and provided further
that if a “Change of Control” (as defined in the Employment Agreement) occurs
prior to the Transition Date, any subsequent termination of the Executive’s
employment shall be governed by the provisions of the Employment Agreement
rather than the provisions of this Agreement.

6.
Confidential Information; Competition; Solicitation.

(a)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated

 
4
 




--------------------------------------------------------------------------------




companies and their respective businesses that the Executive obtains or obtained
during the Executive’s employment by the Company or any of its affiliated
companies or during the Consulting Period and that is not public knowledge
(other than as a result of the Executive’s violation of this Section 6 or
Section 8 of the Employment Agreement) (“Confidential Information”). The
Executive shall not communicate, divulge or disseminate Confidential Information
at any time during or after the Executive’s employment with the Company, except
with the prior written consent of the Company or as otherwise required by law or
legal process.
(b)    For a period of two years after the Transition Date, the Executive shall
not, without the written consent of the Board, directly or indirectly,
(i) engage or be interested in (as owner, partner, stockholder, employee,
director, officer, agent, consultant or otherwise), with or without
compensation, any entity which was identified on Exhibit D of the Employment
Agreement or any affiliate thereof (the “Exhibit D Companies”) or with any other
entity which conducts a business which is in direct competition with any line of
business actively being conducted on the Transition Date by the Company or any
of its subsidiaries (provided that the Executive shall not be prohibited from
employment with a business of such a direct competitor (other than an Exhibit D
Company) if such business is not in direct competition with any line of business
actively being conducted on the Transition Date by the Company or any of its
subsidiaries and so long as the Executive has no involvement or responsibility
in connection with any competitive business conducted by such entity);
(ii) solicit, entice, persuade or induce any person to leave the employment of
the Company or any of its subsidiaries or affiliates (other than persons
employed in a clerical or other non-professional position) or hire any person
who was employed by the Company or any of its subsidiaries or affiliates (other
than persons employed in a clerical or other non-professional position) within
the six-month period preceding the date of such hiring; or (iii) solicit,
entice, persuade or induce any person or entity doing business with the Company
and its subsidiaries or affiliates, to terminate such relationship or to refrain
from extending or renewing the same. Nothing herein, however, will prohibit the
Executive from acquiring or holding not more than one percent of any class of
publicly traded securities of any such business; provided that such securities
entitle the Executive to no more than one percent of the total outstanding votes
entitled to be cast by security holders of such business in matters on which
such security holders are entitled to vote.
(c)    The Executive agrees that the restrictions set forth in Section 6(a) and
6(b) hereof are reasonable and necessary to protect the legal interests of the
Company. The Executive further agrees that the Company shall be entitled to seek
injunctive relief in the event of any actual or threatened breach of such
restrictions. Without limiting the availability of injunctive relief, the
Executive agrees that if it is the decision of the arbitrators in an arbitration
proceeding conducted in accordance with Section 7 hereof that the Executive has
violated any such restriction during the period commencing on the Transition
Date and ending two years following such date, the Executive shall promptly
repay or return, as the case may be, to the Company (i) the Total Payments to
the extent previously paid by the Company, (ii) any amounts paid by the Company
pursuant to Section 5(d)(i) of the Employment Agreement, (iii) any amounts paid
by the Company pursuant to Section 3(b) hereof and (iv) any shares of Company
common stock previously delivered or other amounts previously paid by the
Company in connection with the settlement of the Continuing Awards, and the
Company shall have no further obligation to pay the Executive any additional
Total Payments or any amounts under Section 5(d)(i) of the Employment Agreement
or Section 3(b) hereof, or to deliver shares or pay any amounts in settlement of
the Continuing Awards.
7.
Dispute Resolution. Except for the Company’s right to seek injunctive relief as
set forth in Section 6(c), all disputes arising under, related to, or in
connection with this Agreement shall be settled by


 
5
 




--------------------------------------------------------------------------------




expedited arbitration conducted before a panel of three arbitrators sitting in
Charlotte, North Carolina, in accordance with the rules of the American
Arbitration Association then in effect. The decision of the arbitrators in that
proceeding shall be binding on the Company and the Executive. Judgment may be
entered on the award of the arbitrators in any court having jurisdiction. All
fees and expenses of the arbitrators shall be paid by the Company. The
arbitrators shall have the authority to award attorney’s fees and costs to the
prevailing party.
8.
Mutual Release of Claims. The Executive and the Company hereby agree to execute
the Mutual Release and Waiver attached as Exhibit A within 21 days following the
Transition Date.

9.
Indemnification; D&O Coverage. During the Transition Period and the Consulting
Period, the Company’s obligations to indemnify the Executive under the Company’s
Certificate of Incorporation shall survive (including, to the extent applicable,
with respect to the so-called “Colombia litigation”) and Executive shall
continue to be covered by the Company’s D&O insurance coverage to the same
extent as other current officers and directors.

10.
Withholding. Notwithstanding any other provision of this Agreement, the Company
may withhold from amounts payable under this Agreement all amounts that are
required or authorized to be withheld, including, but not limited to, federal,
state, local and foreign taxes required to be withheld by applicable laws or
regulations.

11.
Consultation with Attorney; Voluntary Agreement. The Executive understands and
agrees that the Executive has the right and has been given the opportunity to
review this Agreement and, specifically, the release described in Section 8
above, with an attorney. The Executive also understands and agrees that the
Executive is under no obligation to consent to the release described in
Section 8 above. The Executive represents that he has read this Agreement,
including the attached release, and understands its terms and that Executive
enters into this Agreement freely, voluntarily, and without coercion.

12.
Miscellaneous.

(a)    This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in this Agreement, the
“Company” shall mean both the Company as defined above and any such successor
that assumes and agrees to perform this Agreement, by operation of law or
otherwise.
(b)    This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by the Executive and an
authorized designee of the Board. The captions and headings in this Agreement
are for convenience only, and in no way define or describe the scope or content
of any provision of this Agreement.

 
6
 




--------------------------------------------------------------------------------




(c)    The parties agree that any proprietary information and inventions
agreement between the Executive and the Company shall remain in effect in
accordance with its terms.
(d)    The Executive agrees to return to the Company, on the Transition Date or
immediately thereafter, all files, records, documents, reports, computers, and
other property of the Company in his possession or control and he further agrees
that he will not keep, transfer or use any copies or excerpts of the foregoing
items; provided, however, that the Executive may retain (i) the Company-provided
iPad and iPhone subject to the deletion of all Confidential Information on such
devices, and (ii) the Company-provided laptop computer (subject to the deletion
of all Confidential Information on such device, with such files on such computer
remaining as the Company deems necessary so that the Executive may provide the
consulting services, including services related to the Colombia litigation);
provided, further that the Executive may retain the Company’s American Express
credit card through the expiration of the Consulting Period.
(e)    This Agreement shall be interpreted in accordance with the plain meaning
of its terms and not strictly for or against any of the parties hereto.
Regardless of which party initially drafted this Agreement, it shall not be
construed against any one party, and shall be construed and enforced as a
mutually-prepared document.
(f)    This Agreement may be executed in counterparts, each of which shall be
deemed an original, and which together shall be deemed to be one and the same
instrument.
(g)    Except as provided herein, the Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under, this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any provisions of this Agreement and such amounts shall not be
reduced, regardless of whether the Executive obtains other employment. Further,
no payment or benefit provided for in this Agreement shall be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company or any affiliate, or otherwise.
(h)    This Agreement is not intended, and shall not be construed, as an
admission that either party or any of its affiliates have violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever against the other party.
(i)    In the event that any one or more of the provisions of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remainder of the Agreement shall not in any way be
affected or impaired thereby.
(j)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of North Carolina, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement. If any provision of this Agreement
shall be held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Agreement, shall remain
valid and enforceable and continue in full force and effect to the

 
7
 




--------------------------------------------------------------------------------




fullest extent consistent with law. The Executive’s or the Company’s failure to
insist upon strict compliance with any provisions of, or to assert any right
under, this Agreement shall not be deemed to be a waiver of such provision or
right or of any other provision of or right under this Agreement.
(k)    The rights and benefits of the Executive under this Agreement may not be
anticipated, assigned, alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process except as required by law. Any
attempt by the Executive to anticipate, alienate, assign, sell, transfer,
pledge, encumber or charge the same shall be void. Payments due hereunder shall
not be considered assets of the Executive in the event of insolvency or
bankruptcy.
13.
Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be given by
delivery in person or consigned to a reputable national or international courier
service and addressed to the Executive at his last known address on the books of
the Company or, in the case of the Company, at the Company’s principal place of
business, attention of the General Counsel of the Company, or to such other
address as either party may specify by notice to the other actually received.
Notices and communications shall be effective when actually delivered to the
addressee.

[Signature Page follows]

 
8
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
ACCEPTED AND AGREED TO:
Fernando Aguirre
/s/ Fernando Aguirre  
 
October 4, 2012  
Date
ACCEPTED AND AGREED TO:
Chiquita Brands International, Inc.
By:   /s/ Kerrii B. Anderson  

   October 3, 2012  
Date






 
9
 




--------------------------------------------------------------------------------

Exhibit 10.1



EXHIBIT A
MUTUAL RELEASE AND WAIVER AGREEMENT
This MUTUAL RELEASE AND WAIVER AGREEMENT (this “Release Agreement”), dated as of
_______________, is entered into by and between Chiquita Brands International,
Inc. (the “Company”) and Fernando Aguirre (“Executive”).
W I T N E S S E T H:


WHEREAS, the Company and Executive are parties to a Transition Agreement dated
[DATE] (the “Transition Agreement”);
WHEREAS, Executive’s employment with the Company terminated as of the
“Transition Date” (as defined in the Transition Agreement); and
WHEREAS, the Company and Executive agreed in the Transition Agreement to execute
this Release Agreement and have conditioned the Executive’s receipt of certain
benefits under the Transition Agreement upon his execution and non-revocation of
this Release Agreement following the Transition Date.
NOW, THEREFORE, in consideration of the promises and of the releases,
representations and obligations contained herein, the parties hereto agree as
follows:
1.Mutual Release of Claims.
(a)    In exchange for the payments and benefits identified in the Transition
Agreement, which Executive acknowledges are in addition to anything of value to
which he is already entitled, Executive, on behalf of himself, his heirs,
executors, administrators, successors and assigns, hereby releases, settles and
forever discharges the Company, its parent, subsidiaries and affiliates,
together with their past and present directors, officers, executives, agents,
insurers, attorneys, and benefit plans, as well as any of their predecessors,
successors, estates, heirs and assigns (collectively, the “Company Parties”), to
the fullest extent permitted by applicable law, from any and all claims, causes
of action, rights, demands, debts, liens, liabilities or damages of whatever
nature, whether known or unknown, suspected or unsuspected, which Executive ever
had, now has, or may hereafter have against the Company Parties: (i) from the
beginning of time to the date upon which Executive signs this Release Agreement,
including, but not limited to, arising from Executive’s status in any capacity,
including as an officer, director, Executive, investor, shareholder or creditor
of any of the Company Parties; (ii) arising out of, or relating to, Executive’s
employment with any of the Company Parties; (iii) arising out of, or relating
to, Executive’s termination of employment from any of the Company Parties and
(iv) arising out of, or relating to, Executive’s service on, and resignation
from, any board of any of the Company Parties. This includes, without
limitation, any claims, liens, demands, or liabilities arising out of or in any
way connected with Executive’s employment with the Company and the termination
of that employment pursuant to any federal, state or local laws regulating
employment such as the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans With Disabilities Act of 1990, the Older Workers’ Benefit
Protection Act, Sarbanes-Oxley Act and the Dodd-Frank Wall Street Reform and
Consumer Protection Act, the Ohio Civil Rights Act, the North Carolina Equal
Employment Practices Act, the Family and Medical Leave Act of 1993, the Civil
Rights Act known as 42 U.S.C. §1981, the Executive Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the Fair
Labor Standards Act of 1938, as well as all other federal, state and local laws,
except that this release shall not affect any rights of Executive as to (i) any
claim that arises after the date on which Executive executes this Release
Agreement, (ii) any claim for vested benefits which may be due Executive under
any equity compensation awards and welfare benefit plans in which Executive was
a participant; (iii) any claim relating to Executive’s eligibility for
indemnification in accordance with applicable laws or the Company’s certificate
of incorporation or by-laws (or those of any affiliate or subsidiary) or any
applicable insurance policy, with

A-1



--------------------------------------------------------------------------------




respect to any liability Executive has incurred or may incur as a director,
officer or Executive of the Company or any subsidiary or affiliate (including as
a trustee, director or officer of any benefit plan and including any such claim
relating to the so-called “Colombia litigation”), (iv) benefits payable under
any Social Security, Worker’s Compensation or Unemployment laws, (v) any rights
under the Transition Agreement, and (vi) any rights that cannot be waived under
applicable law. Executive also expressly and specifically waives any and all
rights or claims to any change in control or other severance benefits, except as
specifically provided in the Transition Agreement.
(b)    Executive acknowledges and agrees that (i) the Company Parties have fully
satisfied any and all obligations owed to him arising out of or relating to his
employment with any of the Company Parties through the date upon which he
executes this Release Agreement and (ii) no further sums are owed to him by the
Company Parties arising out of or relating to his employment with any of the
Company Parties, except as expressly provided in the Transition Agreement.
(c)    Executive acknowledges and agrees that he has no complaints, charges or
lawsuits currently pending against any of the Company Parties. Executive further
acknowledges and agrees that neither himself nor his heirs, executors,
administrators, fiduciaries, successors or assigns will be entitled to any
personal recovery in any proceeding of any nature whatsoever against any of the
Company Parties arising out of any of the matters released in Sections 1(a) and
(b).
(d)    In consideration of the Executive’s promises in this Release Agreement,
the Company, on behalf of itself and each of its parents, subsidiaries and
affiliates, and each of their successors and assigns (each a “Company
Releasee”), hereby knowingly and voluntarily releases and forever discharges
Executive from any and all claims, which it ever had, now has, or may hereafter
claim to have against Executive by reason of any matter, cause or thing
whatsoever arising from the beginning of time to date upon which the Company
signs this Release Agreement, including, without limitation, all claims of any
type that the Company has against Executive under any federal, state or local
statutes, regulations, ordinances or common law, or under any policy, agreement,
contract, understanding or promise, whether written or oral, formal or informal,
between Executive and any Company Releasee and any and all claims in connection
with, related to or arising out of Executive’s employment or service to, or the
termination of Executive’s employment or service with, the Company Releasees;
provided, however, that nothing contained in this Release Agreement shall
(i) release Executive from his obligations or the Company’s rights under the
Transition Agreement, or from Executive’s obligations under any proprietary
information and inventions agreement with the Company, (ii) be construed to
prohibit the Company from bringing appropriate proceedings to enforce the
Transition Agreement, any proprietary information and inventions agreement with
the Company or this Release Agreement or (iii) release Executives from any
fraud, embezzlement or intentional misconduct.
2.    Consultation with Attorney; Voluntary Agreement. Executive understands and
agrees that Executive has the right and has been given the opportunity to review
this Release Agreement with an attorney. Executive also understands and agrees
that Executive is under no obligation to consent to this Release Agreement.
Executive represents that he has read this Release Agreement and understand its
terms and that Executive enters into this Agreement freely, voluntarily, and
without coercion.
3.    Review and Revocation Period.
(a)    Executive has twenty-one (21) days to consider this Release Agreement,
although he may sign it sooner. Executive has seven (7) calendar days from the
date upon which he signs this Release Agreement to revoke his consent to its
terms. Such revocation must be in writing and must be faxed to the James
Thompson of the Company at (513) 672- 2658. Notice of such revocation must be
received within the seven (7) calendar days referenced above.

A-2



--------------------------------------------------------------------------------




(b)    Provided that Executive does not revoke this Release Agreement within
such seven (7) day period, this Release Agreement shall become effective on the
eighth calendar day after the date upon which he signs it.
4.    No Admission of Wrongdoing. Nothing herein is to be deemed to constitute
an admission of wrongdoing by Executive or the Company Parties.
5.    Each Party the Drafter. This Release Agreement, and the provisions
contained in it, shall not be construed or interpreted for, or against, any
party to this Release Agreement because that party drafted or caused that
party’s legal representatives to draft any of its provisions.
6.    Severability. In the event that any one or more of the provisions of this
Release Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Release Agreement
shall not in any way be affected or impaired thereby.
7.    Governing Law. This Release Agreement shall be governed by, and construed
in accordance with, the laws of the State of North Carolina, without regard to
the application of any choice-of-law rules that would result in the application
of another state’s laws.
8.    Headings. All descriptive headings in this Release Agreement are inserted
for convenience only and shall be disregarded in construing or applying any
provision of this Release Agreement.
9.    Counterparts. This Release Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. A faxed or .PDF signature shall operate the same as
an original signature.

A-3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have executed this Release
Agreement, on the date and year set forth below.
ACCEPTED AND AGREED TO:
Fernando Aguirre
/s/ Fernando Aguirre  

   October 8, 2012  
Date
ACCEPTED AND AGREED TO:
Chiquita Brands International, Inc.
By:    /s/ James Thompson  

   October 8, 2012  
Date






A-4

